07/06/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0181



                             No. DA 22-0181

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

ERNEST LEROY REYNOLDS, III,

                 Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until August 5, 2022, to prepare,

file, and serve the Appellant’s opening brief.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                      July 6 2022